CRIST, Presiding Judge.
Rule 27.26 motion dismissed without an evidentiary hearing. The sequence of events mandates reversal and remand for appointment of counsel.
4-21-83 — Pro se. Rule 27.26 motion filed and Ted Guberman, Public Defender appointed to represent movant.
5-25-83 — Frank K. Carlson, as attorney for movant, filed a request for a transcript.
7-11-83 — Ted Guberman notified of State’s motion to dismiss.
7-14-83 — Frank K. Carlson filed motion for leave to withdraw. On the motion was a notation to notify Carlson to be here for hearing of motion to dismiss on 7-26-83. There was another notation Carlson was notified.
7-26-83 — Letter from Ted Guberman to a St. Louis County Public Defender advising of conflict and advising him the trial judge wanted him to enter his appearance immediately.
9-9-83 — State filed motion to dismiss and mailed a copy to Ted Guberman.
9-13-83 — Circuit clerk notified Ted Gu-berman the case was set for hearing on 10-31-83.
10-13-83 — Letter from movant to circuit clerk requesting a copy of his motion and inquiring if his request for a transcript was approved.
10-31-83 — Motion to dismiss sustained without comment as to whether or not movant appeared by attorney.
The record shows movant, for whatever reason, may not have had adequate legal representation. Wheatley v. State, 559 S.W.2d 526 (Mo. banc 1977). Neither lawyer took any affirmative steps on behalf of movant, and each indicated he did not want to serve.
The judgment sustaining the motion to dismiss is reversed and the cause remanded for the appointment of counsel and for further proceedings on movant’s Rule 27.26 motion.
REINHARD, C.J., and DOWD, J., concur.